EX-10.39 5 employamendlipkin82103.htm EXHIBIT

Exhibit 10.39

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") is made and
entered into as of August 21, 2003, between Therma-Wave, Inc., a Delaware
corporation (the "Company"), and Boris Lipkin ("Executive") and amends that
Employment Agreement, entered into as of February 5, 2003, between the Company
and Executive (the "Original Agreement"). All terms used herein but not defined
herein shall have the meanings given them in the Original Agreement.

WHEREAS, the Company's Board of Directors wishes to amend the Original Agreement
to reward Executive for work well done as the Company's President and Chief
Executive Officer.

THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Amendment to Section 4. The following sentence shall be added to the end of
Section 4: "Notwithstanding anything in the option agreements, the vesting of
all of Executive's options (whether granted on the date of this Agreement or a
future date) shall be accelerated and the options shall become immediately
exercisable upon a Change of Control (as defined below)."

Amendments to Section 5.

Section 5(b) and shall be amended and restated as follows:

"(b) If the Employment Period is terminated by the Company without Cause or by
Executive for Good Reason, Executive shall be entitled to receive the Base
Salary, the Automobile Allowance and those certain benefits to which Executive
shall be entitled under the Consolidated Omnibus Budget Reconciliation Act of
1985 upon Executive's timely submission of an appropriate application to the
applicable insurance carrier and such insurance carrier's acceptance of such
application (the "COBRA Benefits") to be paid for by the Company (collectively,
the "Severance Payment"), in each case until the date which is six (6) months
after the date of such termination (the "Severance Period"); provided that the
portion of the Bonus that Executive would have been entitled to receive for the
fiscal year in which the Severance Period terminates shall be reduced
proportionately by the ratio of the number of days of such fiscal year not
included in the Severance Period to the total number of days in such fiscal
year. If the Employment Period is terminated by the Company without Cause or by
Executive for Good Reason at any time within 12 months following a Change of
Control (as defined below), Executive shall be entitled to receive the Severance
Payment until the date which is 12 months after the date of such termination
(the "Change of Control Severance Period"); provided, however, that Executive
shall not be entitled to receive any portion of his Bonus for the fiscal year in
which the Change of Control Severance Period terminates. The Severance Payment
will be payable at such times as such payments would have been payable had
Executive not been terminated. Notwithstanding this provision, Executive shall
be entitled to receive the COBRA Benefits following the Severance Period or the
Change of Control Severance Period for the maximum time allowed under applicable
law to the extent Executive pays for such COBRA Benefits. Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to pay any part or all of the Severance Payment if at any time during the
Severance Period or the Change of Control Severance Period Executive is in
breach of Sections 6 through 9 hereof. If the Employment Period is terminated
for any of the foregoing reasons, the Severance Payment shall be reduced by
fifty percent (50%) of the amount of any compensation Executive receives in
respect of any other employment during the Severance Period or the Change of
Control Severance Period. Upon request from time to time, Executive shall
furnish the Company with a true and complete certificate specifying any such
compensation due to or received by him. As a condition to the Company's
obligations (if any) to make the Severance Payment pursuant to this Section
5(b), Executive will execute and deliver a general release substantially in the
form of Exhibit A attached hereto."

Clause (iv) of Section 5(h) shall be amended and restated as follows:

"(v) after a Change of Control Executive (A) is not subsequently offered a
comparable position to that of President and Chief Executive Officer with
comparable Base Salary, Bonus and Benefits (a `Comparable Position') or (B) is
offered and accepts a Comparable Position but, within 12 months of the Change of
Control, terminates his employment in such Comparable Position for any of the
reasons listed in clauses (i)-(iii) or (v) of this Section 5(h)."

Effect of Amendment. Except as herein expressly amended, all terms, covenants
and provisions of the Original Agreement are and shall remain in full force and
effect, and all references therein to the "Agreement" shall henceforth refer to
the Original Agreement as amended by this Amendment. This Amendment shall be
deemed incorporated into, and a part of, the Original Agreement.

Complete Agreement. This Amendment, the Original Agreement and those documents
expressly referred to herein and therein embody the complete agreement and
understanding between the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

Successors and Assigns. This Amendment is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.

Choice of Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of California, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.

Amendment and Waiver. The provisions of this Amendment or the Original Agreement
may be amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Amendment or the Original Agreement.

The undersigned have executed this Amendment No. 1 to Employment Agreement as of
August 21, 2003.



THERMA-WAVE, INC.

By: /s/ Papken Der Torossian
Name: Papken Der Torossian
Title: Chairman of the Board of Directors



/s/ Boris Lipkin


Boris Lipkin

 